DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on March 05, 2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2021 and 6/3/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 2-11 and 13-19 are objected to because of the following informalities:  
Claim 6, in line 3, “a circuit” should be changed to --the circuit--
Claim 15, in line 3, “a circuit” should be changed to --the circuit--
Claims 2-11, in line 1, “An” should be changed to --The--
Claims 13-19, in line 1, “A” should be changed to --The--
Claims 18-19, in line 1, “1” should be changed to --12--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langer (US 2007/0257860).

    PNG
    media_image1.png
    732
    623
    media_image1.png
    Greyscale

With respect to claims 12 and 20, Langer discloses in figure 1 a system and a method thereof for controlled illumination of light emitting diodes, the system comprising a plurality of . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10-11, 13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Langer (US 2007/0257860) in view of Zacharia (US 2020/0187930).
With respect to claim 1, Langer discloses in figure 1 an instrument identification system for an ophthalmic surgical system, the instrument identification system comprising a plurality of light-emitting diodes (60, e.g., LEDs); a light-emitting diode controller (90, e.g., controller); a current buffer (70, e.g., buffers) connected to the light-emitting diode controller and adapted to receive an input bias level signal (CS, e.g., control signals) from the light-emitting diode 
Langer does not explicitly disclose that the system comprising a radio frequency identification antenna.
Zacharia discloses in figure 11B an instrument identification system for an ophthalmic surgical system, the instrument identification system comprising a radio frequency identification antenna (570, e.g., an inductive loop antenna) and a plurality of light-emitting diodes (550, e.g., LEDs).

    PNG
    media_image2.png
    443
    539
    media_image2.png
    Greyscale


With respect to claims 2 and 13, the combination of Langer and Zacharia disclose that wherein the light-emitting diodes in the plurality of light-emitting diodes are arranged in a ring (figure 11B of Zacharia shows the LEDs 550 formed in a ring thereof).
With respect to claim 3, the combination of Langer and Zacharia disclose that wherein the radio frequency identification antenna is circular (figure 11B of Zacharia shows the antenna 570 is circular).
With respect to claim 4, the combination of Langer and Zacharia disclose that wherein the light-emitting diodes in the plurality of light-emitting diodes are arranged in a ring around the radio frequency identification antenna (see figure 11B of Zacharia).
With respect to claims 6 and 15, the combination of Langer and Zacharia disclose in figure 1 of Langer that wherein the plurality of light-emitting diodes connected in parallel with each other in a circuit (60A-60D) is a first plurality of light-emitting diodes (LEDs) connected in a first circuit (60A having two LEDs connected in parallel), and wherein the system further comprises a second plurality of light-emitting diodes (60B) connected in parallel with each other in a second circuit (60B having two LEDs connected in parallel).
With respect to claims 7 and 16, the combination of Langer and Zacharia disclose in figure 1 of Langer that further comprising a third plurality of light-emitting diodes (LEDs) 
With respect to claims 10 and 18, the combination of Langer and Zacharia disclose that wherein the at least one current limiting resistor comprises a plurality of current limiting resistors (R), wherein each light-emitting diode has at least one dedicated current limiting resistor connected in series with that light-emitting diode and connected in parallel with the remaining light-emitting diodes in the same circuit (see figure 1 of Langer).
With respect to claims 11 and 19, the combination of Langer and Zacharia disclose wherein the at least one current limiting resistor comprises at least one current limiting resistor (R) connected in series with all of the light-emitting diodes in the plurality of light-emitting diodes (see figure 1 of Langer).
Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Langer (US 2007/0257860) in view of Zacharia (US 2020/0187930) and further in view of Bora et al. (US 2013/0063042).
With respect to claims 8 and 17, the combination of Langer and Zacharia disclose all claimed limitations, as expressly recited in claims 1-6-7 and 12-15-16, except for specifying that wherein the first plurality of light-emitting diodes emit a first color, the second plurality of light-emitting diodes emit a second color, and the third plurality of light-emitting diodes emit a third color.
Bora discloses in figure 3 a lighting system comprising a first plurality of light-emitting diodes (302) emit a first color (red color), a second plurality of light-emitting diodes (304) emit a second color (green color), and a third plurality of light-emitting diodes (306) emit a third color (blue color).

With respect to claim 9, the combination of Langer, Zacharia and Bora disclose in figure 3 of Bora that wherein the first color is red (red LED 310), the second color is green (green LED 312), and the third color is blue (blue LED 316).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Langer (US 2007/0257860) in view of Zacharia (US 2020/0187930) and further in view of Muthu et al. (US 2002/0145041).
With respect to claims 5 and 14, the combination of Langer and Zacharia disclose all claimed limitations, as expressly recited in claims 1 and 12, except for specifying that the light emitting controller comprises a digital to analog converter.
Muthu discloses figure 1 a lighting system comprising a plurality of LEDs (120, 130, 140) and a light emitting controller (50), wherein the light emitting controller comprises a digital to analog converter (161).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the combination of Langer and Zacharia with a DAC converter thereof as taught by Muthu for the purpose of providing a desired signal to drive the LEDs thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Mizuno – US 2017/0170727
Prior art Maruyama – US 2010/0181507
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        September 15, 2021